t c memo united_states tax_court chicago mercantile exchange petitioner v commissioner of internal revenue respondent docket nos filed date p is a not-for-profit corporation that operates a commodity exchange in chicago illinois r argues that p has no affiliates within the meaning of sec a c of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 because p is nota member of a controlled_group_of_corporations r asserts that the flush language of tra sec a which provides that a corporation is an affiliate of another corporation if both corporations are members of a controlled_group_of_corporations is the exclusive definition of the word affiliates for purposes of tra sec a held the flush language on which r relies merely specifies when a corporation will be considered to be an affiliate of another corporation it does not contain the exclusive definition of that word for purposes of tra sec a dennis ef frisby ira marcus jack esses and thomas c borders for petitioner robert m ratchford for respondent memorandum opinion laro judge respondent moves for summary_judgment in his favor arguing that petitioner has no affiliates within the meaning of section a c of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 because it is not a member of a controlled_group_of_corporations which respondent asserts 1s a requirement of that section we will deny respondent’s motion we hold that a taxpayer need not be a member of a controlled_group_of_corporations to have affiliates for purposes of tra section a c unless otherwise stated section references are to the tra background’ petitioner is a corporation organized under the general not for profit corporation act of the state of illinois to operate a commodity exchange it is a designated contract market that provides and regulates a commodity exchange in chicago illinois where futures contracts and options on futures contracts are ' all facts were stipulated by the parties in stipulation of the second supplemental stipulation of facts - - traded it is owned by its approximately big_number members and its principal_place_of_business was in chicago illinois when it petitioned the court it is not a member of a controlled_group_of_corporations within the meaning of sec_1563 of the internal_revenue_code_of_1986 discussion the parties agree that respondent’s motion can be decided by way of summary_judgment and so do we respondent argues that petitioner has no affiliates for purposes of section a c because it is not a member of a controlled_group_of_corporations respondent asserts that the word affiliates for purposes of section a c requires that the taxpayer be a corporation and that the corporation be a member of a controlled_group respondent relies on the flush language of section a asserting that this language sets forth the exclusive definition of the word affiliates for purposes of section a c we disagree with respondent’s assertion that the flush language of section a contains the exclusive definition of the word affiliates for purposes of section a section a provides certain leasehold improvements - the repeal of the investment_tax_credit and accelerated_cost_recovery_system shall not apply to any reasonable leasehold improvements equipment and furnishings placed_in_service by a lessee or its affiliates if-- a the lessee or an affiliate is the original lessee of each building in which such property is to be used - - b such lessee is obligated to lease the building under an agreement to lease entered into before date and such property 1s provided for such building and c such buildings are to serve as world headquarters of the lessee and its affiliates for purposes of this paragraph a corporation is an affiliate of another corporation if both corporations are members of a controlled_group_of_corporations within the meaning of sec_1563 of the internal_revenue_code of without regard to sec_1563 b of such code such lessee shall include a securities firm that meets the requirements of subparagraph a except the lessee is obligated to lease the building under a lease entered into on date we do not conclude that the flush language of this section exclusively defines the word affiliates for purposes of its application the flush language merely specifies when a corporation will be considered to be an affiliate of another corporation we hold that the flush language of section a c does not contain the exclusive definition of the word affiliates accordingly we will deny respondent’s motion and set this case for trial whether petitioner has affiliates within the meaning of section a is a factual determination that must be made on the basis of a complete record we have considered all arguments for a contrary holding and to the extent not discussed above find those arguments to be without merit or irrelevant to reflect the foregoing an appropriate order will be issued
